DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SPECIES ELECTION I (Cannabinoid)
Claim(s) 1-22 is/are generic to the following disclosed patentably distinct species of a cannabinoid1 in claim 1;
The plethora of distinct species are recited in, for example claim 3 and the specification at paragraph 11, i.e., tetrahydrocannabinol (THC), tetrahydrocannabinolic acid (THCA), cannabidiol (CBD), cannabidiolic acid (CBDA), cannabinol (CBN), cannabigerol (CBG), cannabichromene (CBC), cannabicyclol (CBL), cannabivarin (CBV), tetrahydrocannabivarin (THCV), cannabidivarin (CBDV), cannabichromevarin (CBCV), cannabigervarin (CBGV), cannabigerol monomethyl ether (CBGM), cannabielsoin (CBE), cannabicitran (CBT).  
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, e.g., distinct, non-overlapping chemical structures.
As non-limiting examples, cannabinoids include species having the name and formula(s):
 Tetrahydrocannabinol (THC)

    PNG
    media_image1.png
    219
    347
    media_image1.png
    Greyscale

The distinct species Cannabidiol (CBD)

    PNG
    media_image2.png
    208
    346
    media_image2.png
    Greyscale

The distinct species Cannabigerol (CBG)

    PNG
    media_image3.png
    128
    351
    media_image3.png
    Greyscale

The distinct species Cannabichromene (CBC)
	
    PNG
    media_image4.png
    135
    347
    media_image4.png
    Greyscale

	The distinct species Cannabicyclol (CBL)
	
    PNG
    media_image5.png
    163
    347
    media_image5.png
    Greyscale

	Clearly, these species are completely different, having no common, overlapping structural features. In addition, these species are not obvious variants of each other based on the current record.
	Applicant is required to elect a single, disclosed cannabinoid compound of that elected species for initial search and examination.  For example, Applicant elects cannabidiol (CBD) (as disclosed in [0011] and claim 4).
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter based off the chemical structures; for example, the fused 3 ring system of tetrahydrocannabinol (THC) differs from the two attached ring system of cannabidiol and the other chemical structures of Cannabigerol (CBG), Cannabichromene (CBC) and Cannabicyclol (CBL), see above discussion and structures.

the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), See above reasons regarding differing chemical structures resulting in separate status in the art due to recognized divergent subject matter.

The separate status in the art and different fields of search will result in
differing prior art applicable to the disparate species of cannabinoid
now being claimed. A single generic search is not possible for the
disparate genus and species currently claimed for the cannabinoid aspect of the claims. Prior art applicable to THC will not be applicable to CBD, CBG, CBC, etc. Additionally, compounding the lack of a single generic search are the variations of combinations of cannabinoids and anti-inflammatory compounds to the variations of skin disease/conditions. 


SPECIES ELECTION II (anti-inflammatory agent)
Claim(s) 1-22 is/are generic to the following disclosed patentably distinct species of “anti-inflammatory agent” (in claim 1):
The plethora of distinct species recited in, for example, Claim 8 and the Specification at [73], i.e., alpha-bisabolol, borneol, camphene, camphor, beta-caryophyllene (BCP), delta-3-carene, caryophyllene oxide, alpha-cedrene, beta-eudesmol, fenchol, geraniol (GER), guaiol, alpha-humulene, isoborneol, limonene (LIM), linalool (LIN), menthol, myrcene (MYR), neral, nerolidol (NDL), cis-ocimene, trans-ocimene, alpha-phellandrene, alpha-pinene (APJ), beta-pinene, sabinene, alpha terpinene, alpha-terpineol, terpinolene, alpha-guaiene, elemene, farnesene, farnesol (FOL), germacrene B, guaia-1(10), 11-diene, trans-2-pinanol, selina-3,7(11)-diene, eudesm-7(11)-en-4-ol, valencene.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, e.g., distinct, non-overlapping chemical structures. As non-limiting examples, the following patentably distinct, non-overlapping species are disclosed as “anti-inflammatory agent”:
Beta-Caryophyllene a bicyclic sesquiterpene
	
    PNG
    media_image6.png
    294
    352
    media_image6.png
    Greyscale

	Sabinene is a bicyclic monoterpene
	
    PNG
    media_image7.png
    213
    381
    media_image7.png
    Greyscale

	Nerolidol, sesquiterpene alcohol
	
    PNG
    media_image8.png
    217
    342
    media_image8.png
    Greyscale

	Bisabolol sesquiterpene alcohol
	
    PNG
    media_image9.png
    189
    352
    media_image9.png
    Greyscale

	Clearly, these species are completely different, having no common, overlapping structural features that would allow for them to all be searched together. In addition, these species are not obvious variants of each other based on the current record.
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter based off the chemical structures; while the species are generally grouped together as anti-inflammatory agents, they are all clearly patentably distinct due to their differing chemical structures. For example Beta-Caryophyllene a bicyclic sesquiterpene, differs structurally from Sabinene, a bicyclic monoterpene; where both differ from Nerolidol, a sesquiterpene alcohol, etc.

the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), See above reasons regarding differing chemical structures resulting in separate status in the art due to recognized divergent subject matter.

The separate status in the art and different fields of search will result in
differing prior art applicable to the disparate species of "anti-inflammatory agent" now being claimed. A single generic search is not possible for the
disparate genus and species currently claimed for the anti-inflammatory aspect of the claims. Prior art applicable to Beta-Caryophyllene will not be applicable to Sabinene, etc. Additionally, compounding the lack of a single generic search are the variations of combinations of cannabinoids and anti-inflammatory compounds to the variations of skin disease/conditions. 

SPECIES ELECTION III (Skin Condition or Disease)
Claim(s) 1-22 is/are generic to the following disclosed patentably distinct species of skin disease/condition (in claim 19):
The plethora of distinct species recited in, for example, Claim 20 and the Specification at [0024], i.e., acne vulgaris, acne conglobata, keloid acne of the neck, recurrent miliary acne, necrotic acne, acne neonatorum, professional acne, rosacea acne, senile acne, solar acne, medication acne, skin prone to acne, erythema, fine lines, wrinkles, scarring, photoaging, loss of water, loss of elasticity, increased sagging, increased oiliness, loss of firmness, loss of color evenness or tone, coarse surface texture, and mottled pigmentation.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, e.g., distinct, non-overlapping treatments, causations and etiologies, and as recognized by their different CPC classifications (see below). As non-limiting examples, the following patentably distinct, non-overlapping species are disclosed as skin conditions/diseases: acne vulgaris vs. miliary acne vs fine skin lines/wrinkles. 
	For example, the treatment of acne vulgaris can include antibacterial compositions such as benzoyl peroxide, clindamycin or combinations thereof, whereas preparations to treat wrinkles caused by aging may involve moisturizing compounds such as aloe and/or collagen.  Further, even among the species of acne (vulgaris vs miliary vs rosacea) each is a distinct species of disease/condition based on their cause (bacterial vs sun damage vs rosacea based). 
	Additionally, anti-acne compositions fall under A61P 17/10, whereas preparations to treating wrinkles caused by aging fall under A51Q 19/08. 
	Clearly, these species are completely different, having no common, overlapping features (in terms of causation and differing treatments, where the differing treatments are noted by the CPC classification variations) that would allow for them to all be searched together. In addition, these species are not obvious variants of each other based on the current record.
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification. For example, the claimed distinct species of skin conditions/ diseases treatments receive differing CPC classification. Anti-acne compositions fall under A61P 17/10, whereas preparations for treating wrinkles caused by aging fall under A51Q 19/08. The differing CPC classification establishes their separate status in the art as independent/distinct groups of species.

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; See above reasons, CPC classification. The claimed skin conditions/diseases, all receive different methods of treatment and acquire a separate status in the art.

the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), See above reasons regarding different CPC classifications and separate status in the art due to recognized divergent subject matter.

The separate status in the art and different fields of search will result in
differing prior art applicable to the disparate species of skin diseases/conditions now being claimed. A single generic search is not possible for the disparate genus and species currently claimed for the skin conditions/disease aspect of the claims. Prior art applicable to acne vulgaris will not be applicable to treating age-related wrinkles, etc.. Additionally, compounding the lack of a single generic search are the variations of combinations of cannabinoids and anti-inflammatory compounds to the variations of skin disease/conditions. a
 

	To summarize the above Election of Species of Requirements, Applicants are required to elect a single, disclosed species of “cannabinoid;” a single, disclosed species of “anti-inflammatory agent” and a single/disclosed species skin disease/condition for initial search and examination.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629          

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                      








    
        
            
        
            
        
            
    

    
        1 It is noted that the term cannabinoid refers to the at least 113 different and patentably distinct compounds with differing pharmacological activity, as well as differing chemical structures. 
        Aizpurua-Olaizola et al J. Nat. Prod. 2016, 79, 2, 324–331
        Publication Date:February 2, 2016
        https://pubs.acs.org/doi/10.1021/acs.jnatprod.5b00949